Citation Nr: 0832602	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  07-17 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an effective date earlier than August 23, 
2005, for the grant of a 30 percent disability rating for 
residuals, pulmonary tuberculosis, minimal, inactive.  


REPRESENTATION

Appellant represented by:	Guam Office of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1951 to 
September 1954.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

On December 26, 1956, the veteran filed his original claim 
for service connection for his tuberculosis.  In May 1957, VA 
granted that claim and assigned a noncompensable disability 
rating to the veteran's tuberculosis.

On August 23, 2005, the RO received the veteran's claim 
seeking to increase his disability rating for his 
tuberculosis.  In March 2006, the RO issued a rating decision 
assigning the veteran a 30 percent rating for his 
tuberculosis, effective August 23, 2005.

On June 13, 2006, the RO received the veteran's statement in 
support of claim stating that he seeks to have the 30 percent 
rating awarded in March 2006 effective the date of his 
original claim, December 26, 1956.  Furthermore, he 
specifically stated that he "wish[es] to address that the VA 
made a clear and unmistakable error denying [his] claim back 
in 1956."  In April 2007, the RO denied the veteran's claim 
of clear and unmistakable error (CUE) with respect to the May 
1957 rating decision assigning the veteran an initial 
noncompensable rating for residuals of pulmonary 
tuberculosis, and the veteran's May 2007 VA Form 9 may be 
construed as a notice of disagreement with the April 2007 
rating decision.  However, the veteran was not provided with 
a statement of the case as to this claim.  Consequently, the 
Board finds that the issue of whether the May 1957 rating 
decision contained CUE in assigning the veteran an initial 
noncompensable rating for residuals of pulmonary tuberculosis 
must be remanded for the issuance of an appropriate statement 
of the case.  Manlincon v. West, 12Vet. App. 238 (1999).  

The issue of whether the May 1957 rating decision contained 
CUE in assigning the veteran an initial noncompensable rating 
for residuals of pulmonary tuberculosis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC


FINDINGS OF FACT

1.  On August 23, 2005, the RO received the veteran's claim 
for a higher rating for his tuberculosis disability.

2.  During the time period from March 1957 until August 23, 
2005, neither a formal nor an informal communication in 
writing was received from the veteran requesting an increased 
rating for tuberculosis disability.

3.  There is no supporting medical evidence dated or received 
during the one-year period preceding his August 23, 2005 
claim from which it was factually ascertainable that an 
increase in disability had occurred.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
August 23, 2005, for the grant of a 30 percent disability 
rating for tuberculosis.  38 U.S.C.A. §§ 5101, 5110 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.159, 
3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

With respect to the duty to notify, the Board finds that in 
this case, the veteran's August 2005 claim for an increased 
rating was granted, and he has appealed the downstream issue 
of entitlement to an earlier effective date.  Thus, his 
initial underlying claim has been more than substantiated - 
it has been proven, thereby rendering notice under 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007) no longer 
required because the intended purpose of the notice has been 
fulfilled.  Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 
19, 2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Harman v. Nicholson, 483 F.3d 1311 
(2007).  

With respect to the duty to assist, the RO obtained the 
veteran's service medical records (SMRs), service personnel 
records, private medical records, and VA medical records.  As 
there is no indication or allegation that relevant evidence 
remains outstanding, the Board finds that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.

On consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the veteran 
is not prejudiced by the Board's adjudication of his claim.


Whether the Veteran is Entitled to an Earlier Effective Date 
for his Tuberculosis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  All reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. 
§ 4.3.

The law provides that the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 
C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.

The Court has indicated that it is axiomatic that the fact 
that must be found in order for entitlement to an increase in 
disability compensation to arise, in other words, that the 
service-connected disability must have increased in severity 
to a degree warranting an increase in compensation.  See 
Hazan v. Gober, 10 Vet. App. 511, 519 (1992).  Thus, 
determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  Id. at 521.

Under 38 C.F.R. § 3.155(a), the veteran or a representative 
of the veteran can file an informal claim by communicating an 
intent to apply for one or more VA benefits.  The benefit 
sought must be identified, see Stewart v. Brown, 10 Vet. App. 
15, 18 (1997), but need not be specific, see Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  See id.  Under 38 
C.F.R. § 3.157(b), once a claim for compensation has been 
allowed, receipt of a VA outpatient or hospital examination 
or admission to a VA hospital will be accepted as an informal 
claim for increased benefits.  See Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  The date on the VA outpatient or 
hospital examination will be accepted as the date of claim.  
38 C.F.R. § 3.157(b).

As previously stated, the RO received the veteran's claim 
seeking to increase his disability rating for his 
tuberculosis on August 23, 2005.  As this is uncontroverted 
and the record contains no indication of any informal claims, 
the Board finds that August 23, 2005 is the applicable date 
of the veteran's claim.  

In addition, the Board has reviewed the record and finds no 
document, correspondence, or treatment record that can be 
construed as a formal or informal claim during the 
intervening period between the March 1957 rating decision 
establishing service-connection and the veteran's August 23, 
2005 claim for an increase in his rating.  Lastly, since the 
record contains no medical records dated or received within 
the one-year period immediately preceding his claim for 
increase, it cannot be shown that it was factually 
ascertainable that his tuberculosis disability met the 
criteria for the higher 30 percent rating during that time 
frame.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) 
and (2) (2004); see also Harper, 10 Vet. App. at 126.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against an effective date 
earlier than August 23, 2005, for the grant of the higher 
30 percent disability rating for tuberculosis, in turn 
meaning the benefit of the doubt rule does not apply.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  Thus, the appeal is denied.


ORDER

The veteran's claim for an earlier effective date of his 30 
percent disability rating for residuals, pulmonary 
tuberculosis, minimal, inactive is denied.


REMAND

As was previously noted, in April 2007, the RO denied the 
veteran's claim of CUE with respect to the May 1957 rating 
decision assigning the veteran an initial noncompensable 
rating for residuals of pulmonary tuberculosis, and the 
veteran's May 2007 VA Form 9 may be construed as a notice of 
disagreement with the April 2007 rating decision.  However, 
the veteran was not provided with a statement of the case as 
to this claim.  Consequently, the Board finds that the issue 
of whether the May 1957 rating decision contained CUE in 
assigning the veteran an initial noncompensable rating for 
residuals of pulmonary tuberculosis must be remanded for the 
issuance of an appropriate statement of the case.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with 
respect to the issue of whether the May 
1957 rating decision contained CUE in 
assigning the veteran an initial 
noncompensable rating for residuals of 
pulmonary tuberculosis.  The veteran 
and his representative should be 
advised of the need to file a 
substantive appeal following the 
issuance of the statement of the case 
if the veteran wishes to complete an 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


